Citation Nr: 1424052	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  06-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1984, from September 1990 to May 1991, and from February 2003 to August 2003.  He served in Southwest Asia from November 6, 1990, to April 16, 1991, and in Jordan from April 2003 to July 2003. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In November 2010, the Veteran offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing has been associated with the claims folder. 

This case was before the Board in February 2011 at which time the claim was remanded for additional evidentiary development.  In November 2012, the Board denied the claim of entitlement to service connection for allergic rhinitis.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Joint Motion for Remand, the parties agreed that a remand was required for the Board to obtain an adequate examination for rating purposes.  In a June 2013 Order, the Court granted the motion for remand, remanding the claim for entitlement to service connection for allergic rhinitis to the Board for additional action consistent with the Joint Motion.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea; and entitlement to a compensable evaluation for right inguinal hernia residuals have been raised by the record in August 2007 and September 2012 statements submitted by the Veteran, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for allergic rhinitis is warranted.  The Veteran asserts that he has had problems with his sinuses ever since he was on active duty in Saudi Arabia in 1991.  

Diseases of allergic etiology, including allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2013).

Service treatment records showed that, during his redeployment examination following his service in Saudi Arabia, in April 1991, the Veteran reported a history of ear, nose and throat trouble.  

In a May 1998 Quadrennial examination report for Army National Guard (ARNG), the examiner indicated that no allergies were known.  Records of treatment when the Veteran was not on active duty include treatment at the Naval Hospital in Pensacola, Florida in November 1994.  At that time, there was mucosal thickening in the left maxillary antrum with the lateral wall measuring approximately 5 millimeters.  Other paranasal sinuses were normal.  In a February 2000 Report of Medical History, the Veteran reported a history of sinusitis.  The examiner noted that sinusitis was rare and always resolved.  In January 2003, it was indicated that the Veteran presently had an upper respiratory infection.  The examiner listed an impression of sinusitis, fever.  

A July 2003 post-deployment questionnaire conducted during active duty showed complaints of runny nose and difficulty breathing during deployment while on active duty in 2003. 

Post service private and VA medical records show that the Veteran continued to experience sinus problems.  VA progress notes dated from September 2003 through January 2009 reflect diagnoses of allergic rhinitis.  In an October 2003 VA general medical examination report, the Veteran gave a history of sinus problems since 1981, reported that his sinuses were worse during the spring season, indicated that he had never been tested for allergies, and commented that past sinus X-rays had indicated congestion.  The examiner diagnosed seasonal allergic rhinitis that required sinus medication.  

In a January 2006 Report of Medical History for ARNG retention, the Veteran reported a history of asthma or breathing problems related to exercise, weather, pollens, etc.; shortness of breath; bronchitis; wheezing or problems with wheezing; sinusitis; and ear, nose, and throat trouble.  The examiner noted that the Veteran had seasonal allergies.  A May 2008 ARNG record detailed that the Veteran was currently taking Claritin.  An additional undated ARNG record detailed that the Veteran was taking medication for a sinus problem (VA Montgomery).  A May 2008 VA prescription note detailed that the Veteran was given a nasal inhaler for allergy treatment.

Private treatment records dated in March 2006, September 2007, July 2009, December 2009, March 2010, and May 2010 reflected impressions of head congestion as well as sinusitis.  In an August 2010 private medical statement, Dr. A. G. M. indicated that the Veteran had been a patient since December 2000.  He noted that, during that time, the Veteran has been treated for sinusitis, pharyngitis, bronchitis, and pneumothorax.  

At his personal hearing in November 2010, the Veteran detailed that he began to have sinus problems and allergic rhinitis while he was in Saudi Arabia in 1990.  He testified that he complained about his sinuses while stationed in Jordan in 2003, but he did not receive any treatment.  He also testified that he has experienced problems with his sinuses since his separation from service.  He stated that he continues to receive treatment for sinus congestion and has year round allergies.  

The Board remanded the case in February 2011 for a VA examination with a nexus opinion.  The requested VA examination was conducted in March 2011.  The Veteran stated that he had a stuffy nose all of the time which had worsened in the last seven to eight years.  He thought that he might have had these symptoms for about 15 years or more.  He reported symptoms throughout the year, to include dryness in the nose, but with a postnasal drip.  He also discussed experiencing itching in the eye and having trouble breathing through his nose.  X-rays of the paranasal sinuses were normal with paranasal sinuses appearing to be clear with no evidence of mucosal membrane thickening, air fluid level, or polyp/retention cyst.  After reviewing the claims file and examining the Veteran, the examiner diagnosed chronic allergic rhinitis but opined that based on review of the available medical information, he could not determine the relationship of the condition to military service without resort to mere speculation.

Additional private treatment records dated in December 2011, February 2013, and May 2013 reflected impressions of head congestion as well as sinusitis.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

In a May 2013 Joint Motion for Remand, it was noted that it was unclear whether the March 2011 VA examiner reviewed and considered the necessary relevant evidence of record.  It was indicated that the examiner did not acknowledge the Veteran's lay statement of the development of allergic rhinitis during service nor did it appear as though he addressed or considered relevant evidence, to include the Veteran's October 2003 diagnosis of allergic rhinitis only a few months after his last period of active duty ended in August 2003.  The parties found that the March 2011 VA examiner did not provide rationale to support the medical conclusion that he could not determine the relationship between the Veteran's allergic rhinitis to his military service without resort to mere speculation.

Pursuant to the May 2013 Joint Motion for Remand and in light of the cumulative record discussed above, to include the inadequacy of the March 2011 VA examiner's opinion, the AOJ should arrange for a VA medical examination and opinion to clarify the etiology of the Veteran's claimed allergic rhinitis on appeal. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center in Montgomery, Alabama; however, as the claims file only includes treatment records from that provider dated up to June 2010, any additional records from that facility should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Finally, the Veteran submitted additional pertinent evidence to the Board for consideration in connection with the claim on appeal in June 2013.  The Veteran has not waived his right to have this evidence initially considered by the AOJ.  Accordingly, the AOJ must be given the opportunity to review this evidence before the Board decides the appeal.  38 C.F.R. § 20.1304(c) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for allergic rhinitis that has not already been associated with record.  Regardless of the Veteran's response, the AOJ must obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all treatment records from the Montgomery VAMC dated from June 2010 to the present.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed allergic rhinitis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and all pertinent electronic records have been reviewed.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed respiratory disorder, to include allergic rhinitis, either began during or was otherwise caused by the Veteran's military service.

In doing so, the examiner should acknowledge and discuss in-service complaints of runny nose, difficulty breathing, and ear, nose, and throat trouble; the Veteran's competent lay assertions that he has experienced allergic rhinitis since active service in 1990; and the October 2003 and March 2011 VA medical examination findings. 

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claim of entitlement to service connection for allergic rhinitis, taking into consideration all relevant evidence associated with the evidence of record since the August 2012 supplemental statement of the case (SSOC).  If the benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



